DETAILED ACTION
This Office Action is in response to the amendment filed August 11, 2022 for the above identified patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 9, 11, 13, 14, 16-18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al. (USP 5,225,648).
Referring to the Figures, Torii illustrates a collaborative robot operating system comprising: a collaborative robot comprising at least one articulating arm (Fig. 6) and an end effector (Fig 6), the collaborative robot further comprising a first mount (adjacent fastener 57) located at a first location (associated with the upper cable clamp 4, Figs 2-3) and second mount mount (adjacent fastener 55) located at a second location (associated with the lower cable clamp 4, Fig. 4); a plurality of flexible lines (7) operable with the collaborative robot to facilitate a task associated with operation of the end effector of the collaborative robot; and a collaborative robot line management system operable to manage the positioning and routing of plurality of flexible lines relative to the collaborative robot, the collaborative robot line management system comprising: a first bracket (6 associated with the upper cable clamp 4) mounted to the first mount of the collaborative robot, the first bracket comprising a support portion (4) having a plurality of apertures (41) formed therein; and a second bracket (5 associated with the lower cable clamp) mounted to the second mount of the collaborative robot, the second bracket comprising a support portion (4) having a plurality of apertures (41) formed therein, one line clamp (8) supported by the support portion of the first bracket, the line clamp being associated with a respective one of the plurality of apertures of the first bracket; one line clamp (8) supported by the support portion of the second bracket, the line clamp being associated with a respective one of the plurality of apertures of the second bracket, wherein a first flexible line of the plurality of flexible lines is received through an aperture of, and supported by, at least one of the first and second brackets, and clamped by the line clamp of at least one of the first or second brackets, wherein a second flexible line of the plurality of flexible lines is received through an aperture of, and supported by, at least one of the first and second brackets, wherein the first and second flexible lines are individually coupled and moveable independent of one another relative to the first and second brackets.
 	With respect to claims 2, 4, 9, 11, 17, and 18 Torii teaches the line clamp supported by the support portion of the first bracket is operable to apply a clamping force to a flexible line supported by the first bracket to secure the flexible line to the first bracket and the line clamp supported by the support portion of the second bracket is operable to apply a clamping force to a flexible line supported by the second bracket to secure the flexible line to the second bracket.
With respect to claim 6, Torii teaches a second flexible line of the plurality of flexible lines is received through an aperture of the first bracket and an aperture of the second bracket, such that the second flexible line is supported by each of the first and second brackets.  
With respect to claim 13, Torii teaches the plurality of apertures of the first bracket comprises a first group of apertures (Fig. 3) having a first diameter and a second group (Fig. 3) of apertures having a second diameter, and wherein the first diameter is larger than the second diameter.
With respect to claim 14, Torii teaches the first bracket comprises a collaborative robot mounting portion extending from the support portion.
	With respect to claim 20, Torii teaches the cable arrangement capable of: removing the first flexible line from the first aperture of the first bracket and the first aperture of the second bracket; and routing a third flexible line of the plurality of flexible lines along the collaborative robot through an aperture of the plurality of apertures of the first bracket, and through an aperture of the plurality of apertures of the second bracket.
With respect to claim 22, Torii teaches the second flexible line is clamped by at least one of the one or more line clamps of at least one of the first or second brackets, such that the second flexible line is individually supported and adjustable relative to the first flexible line via the respective line clamps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (USP 9,254,575) in view of Gempel (DE 10 2006 034 303).
Referring to Figure 1, Murakami teaches a collaborative robot operating system comprising: a collaborative robot with at least one articulating arm and an end effector, the collaborative robot further comprising a plurality of flexible lines (50) for controlling the collaborative robot.  
Murakami does not teach the claimed line management system.  However, it was known in the art to support the lines of a mechanical device having relatively moving components so as to prevent damage to the lines.  For example, Gempel teaches a device having relatively moving components (first and second cars, not shown), the device having a first mount (8c, positioned on the right side of Fig. 1) located at a first location and second mount (8c, positioned on the left side of Fig. 1) located at a second position; a plurality of flexible lines (2) operable with the device; and a collaborative line management system operable to manage the positioning and routing of plurality of flexible lines, the collaborative line management system comprising: a first bracket (18) mounted to the first mount of the collaborative robot, the first bracket comprising a support portion having a plurality of apertures (20) formed therein; and a second bracket (18) mounted to the second mount of the collaborative robot, the second bracket comprising a support portion having a plurality of apertures (20) formed therein, a plurality of line clamps (cable glands 16) supported by the support portion of the first bracket, the line clamps being associated with a respective one of the plurality of apertures of the first bracket; a plurality of line clamps (cable glands 16) supported by the support portion of the second bracket, the line clamps being associated with a respective one of the plurality of apertures of the second bracket, wherein a first flexible line of the plurality of flexible lines is received through an aperture of, and supported by, at least one of the first and second brackets, and clamped by the line clamp of at least one of the first or second brackets, wherein a second flexible line of the plurality of flexible lines is received through an aperture of, and supported by, at least one of the first and second brackets, wherein the first and second flexible lines are individually coupled and moveable independent of one another relative to the first and second brackets.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the collaborative robot of Murakami with the line management system of Gempel, motivation being to better support the lines to prevent damage to the lines during operation of the robot.
With respect to claims 2, 4, 9, 11, 17, and 18 Gempel teaches the line clamp supported by the support portion of the first bracket is operable to apply a clamping force to a flexible line supported by the first bracket to secure the flexible line to the first bracket and the line clamp supported by the support portion of the second bracket is operable to apply a clamping force to a flexible line supported by the second bracket to secure the flexible line to the second bracket.
With respect to claims 3, 5, 10, 12, and 19 Gempel teaches one or more line clamps comprise one or more line glands (16) supported by the support portion of the first bracket/second bracket, the one or more line glands each having a thru hole aligned with an aperture of the plurality of apertures formed in the support portion of the first bracket/second bracket.
With respect to claim 6, Gempel teaches a second flexible line of the plurality of flexible lines is received through an aperture of the first bracket and an aperture of the second bracket, such that the second flexible line is supported by each of the first and second brackets.  
With respect to claims 7, 15, and 21 Gempel teaches a line tie (10a) extending around the plurality of flexible lines to restrain the flexible lines in a group at a specific axial location along the length of the plurality of flexible lines.  
With respect to claim 13, Gempel teaches the plurality of apertures of the first bracket comprises a first group of apertures (Figs. 2-3) having a first diameter and a second group (Figs. 2-3) of apertures having a second diameter, and wherein the first diameter is larger than the second diameter.
With respect to claim 14, the prior art of Murakami  modified with Gempel teaches the first bracket comprises a collaborative robot mounting portion extending from the support portion.
	With respect to claim 20, Gempel teaches the cable arrangement capable of: removing the first flexible line from the first aperture of the first bracket and the first aperture of the second bracket; and routing a third flexible line of the plurality of flexible lines along the collaborative robot through an aperture of the plurality of apertures of the first bracket, and through an aperture of the plurality of apertures of the second bracket.
With respect to claim 22, Gempel teaches the second flexible line is clamped by at least one of the one or more line clamps of at least one of the first or second brackets, such that the second flexible line is individually supported and adjustable relative to the first flexible line via the respective line clamps.


Claims 7, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (USP 5,225,648), as described above, in further view of Sonoda et al. (USP 4,855,560).
Torii does not teach a line tie extending around the plurality of flexible lines.  However, bundling flexible lines with a line tie was well known in the art.  For example, Sonoda illustrates a line tie (not referenced but illustrated in Fig.1, adjacent to 12) extending around the plurality of flexible lines to restrain the flexible lines in a group at a specific axial location along the length of the plurality of flexible lines.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the flexible lines of Torri with a line tie, as taught by Sonoda, motivation being to bundle the wires as needed to provide an organized wire arrangement.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C JOYCE/           Primary Examiner, Art Unit 3658